DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  replace “receiving a user voice request and type skill information of all intelligent voice devices sent by a forwarding device.” with --receiving a user voice request and type skill information of all intelligent voice devices sent by a forwarding device;--  Appropriate correction is required.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 08/31/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 15-17 recite a computer readable storage medium that is not limited to just statutory subject matter as outlined in the Specification (see par. 166); therefore, the claimed invention is directed to non-statutory subject matter.  Examiner suggests inserting "non-transitory" prior to computer readable storage medium to exclude any non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereinafter Lee) (US 2018/0322870 A1).
Regarding claim 1:  Lee discloses receiving wake-up messages sent by respective awakened intelligent voice devices (Such user interactive device 100 may be referred to as an audio response artificial intelligent device, a voice interactive artificial intelligent device, and a GiGA Genie.RTM.. Such user interactive device 100 may an electronic device that i) includes at least one processor, a memory, a microphone, a speaker, and a communication circuit and ii) is capable of performing various operations for listening to speech, recognizing at least one voice command from the speech, recording speech after a certain wakeup word (e.g., initiation word), and transferring the recognized command and the recorded speech to other devices through communication network 600., par. 44); determining a forwarding device according to the wake-up messages (As described, user interactive device 100 may simply receive user speech, transmit the received user speech to central server 200, receive control signals and audio and video feedback in association with the received user speech, control at least one devices 500, perform at least one task based on the control signals, and outputs the received audio and video feedback through at least one of speakers and displays in accordance with at least one embodiment., par. 46); sending a forwarding instruction to the forwarding device to enable the forwarding device to receive a user voice request according to the forwarding instruction (For another example, if user interactive device 100 determines that the voice command is associated with an external service (e.g., external task) or requires additional analysis (e.g., second analysis), user interactive device 100 may i) transmit the received user speech or ii) analyze the user speech and transmit the result 
[0069] At step S2050, the determined task may be performed. For example, in case of the external service, the selected service server receives the generated instruction message, analyzes the received instruction message, and performs tasks associated with the determined service based on the analysis result independently or in cooperation with legacy systems for providing the request services, such as ordering pizzas, checking local weather, purchasing a train ticket, so forth. In case of the internal service, central server 200 may determine tasks to perform in response directly to user speech and perform the determined tasks based on interpretation and 
Regarding claim 9:  Lee discloses receiving a user voice request (User interactive device 100 may listen to speech made by a user, recognize at least one of voice commands from the speech, and transmit data of the recognized voice commands to at least one of central server 200, internal service servers 210 to 230 and external service servers 300 through a communication link. Furthermore, user interactive device 100 may receive control signals and audio and video feedback (e.g., audio and video answer to user speech) in association with the received user speech from at least one of central server 200, internal service servers 210 to 230, and external service servers 300, control at least one devices 500 or perform a predetermined task based on the control signals, and outputs the received audio and video feedback through at least one of speakers and displays in accordance with at least one embodiment., par. 43) and type skill information of all intelligent voice devices (At step S2040, based on a task type, a required service server, and collected information (e.g. context) for determining the service and the task, at least one of control signals and audio and video feedback may be generated at step S2040. For example, upon generation of such event (e.g., task initiation event, a task performing event, task 
[0069] At step S2050, the determined task may be performed. For example, in case of the external service, the selected service server receives the generated instruction message, analyzes the received instruction message, and performs tasks associated with the determined service based on the analysis result independently or in cooperation with legacy systems for providing the request services, such as ordering pizzas, checking local weather, purchasing a train ticket, so forth. In case of the internal service, central server 200 may determine tasks to perform in response directly to user speech and perform the determined tasks based on interpretation and analysis result of the user speech (e.g., voice commands), pars. 68-69) sent by a forwarding device (The response message may not include all the information including audio and video data, as a result of performing the determined task. The response message may be an ACK message in response to the instruction message, but the present embodiments are not limited thereto. Furthermore, the result message may not include audio and video messages. In this case, at least one of central server 200 and user interactive device 100 may generate audio and video message based on the information included in the result message., par. 70); obtaining response data (In accordance with at least one embodiment, external service servers 300 may be a computing system for performing a task in cooperation with legacy systems for providing the external service (e.g., external task) which is a legacy service or a non-voice interactive service in response to a voice command and providing audio and video results of performing the task to at least one of user interactive device 100 and central server 200. For example, service servers 300 may be a non-voice interactive system that does not have functions for recognizing and responding to user speech. For example, service servers 300 may include i) food service server 
Regarding claim 10:  Lee satisfies all the elements of claim 9.  Lee further discloses wherein the selecting a response device (In accordance with at least one embodiment, external service servers 300 may be a computing system for performing a task in cooperation with legacy systems for providing the external service (e.g., external task) which is a legacy service or a non-voice interactive service in response to a voice command and providing audio and video results of performing the task to at least one of user interactive device 100 and central server 200. For example, service servers 300 may be a non-voice interactive system that does not have functions for recognizing and responding to user speech. For example, service servers 300 may include i) food service server 301 for electrically or digitally ordering foods from existing, typical, and traditional restaurants 310 and physically delivering the ordered foods to a predetermined location, ii) weather service server 302 for requesting weather information to a predetermined organization 320 (e.g., local weather station or broadcasting center) and informing of a user the 
Regarding claim 12:  Lee satisfies all the elements of claim 1.  Lee further discloses a processor (Fig. 5) and a computer-readable medium for storing program codes (par. 222), which, when executed by the processor (Fig. 5), cause the processor (Fig. 5) to implement the method according to claim 1.
Regarding claim 14:  Lee satisfies all the elements of claim 9.  Lee further discloses a processor (Fig. 5) and a computer-readable medium for storing program codes (par. 222), which, when executed by the processor (Fig. 5), cause the processor (Fig. 5) to implement the method according to claim 9.
Regarding claim 15:  Lee satisfies all the elements of claim 1.  Arguments analogous to those stated in the rejection of claim 12 are applicable.  A non-transitory computer readable storage medium is inherently taught as evidenced by non-transitory media (par. 22) and various memories stored therein.
Regarding claim 17:  Lee satisfies all the elements of claim 9.  Arguments analogous to those stated in the rejection of claim 14 are applicable.  A non-transitory computer readable storage medium is inherently taught as evidenced by non-transitory media (par. 22) and various memories stored therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shin et al. (hereinafter Shin) (US 2019/0214011 A1).
Regarding claim 4:  Lee discloses sending a wake-up message (Such user interactive device 100 may be referred to as an audio response artificial intelligent device, a voice interactive artificial intelligent device, and a GiGA Genie.RTM.. Such user interactive device 100 may an electronic device that i) includes at least one processor, a memory, a microphone, a speaker, and a communication circuit and ii) is capable of performing various operations for listening to speech, recognizing at least one voice command from the speech, recording speech after a certain wakeup word (e.g., initiation word), and transferring the recognized command and the recorded speech to other devices through communication network 600., par. 44) to a master device (Fig. 1, User interactive device 100) ; receiving a forwarding instruction (For another example, if user interactive device 100) determines that the voice command is associated with an external service (e.g., external task) or requires additional analysis (e.g., second analysis), user interactive device 100 may i) transmit the received user speech or ii) analyze the user speech and transmit the result as a first analysis result to central server 200 and request central server 200 for additional analysis on the user speech or the first analysis result. Central server 200 may generate an instruction (e.g., voice command) based on the second analysis result and transmit the instruction to server 300 or perform an associated task in cooperation with server 300. For convenience and ease of understanding, user interactive device 100 is described as transmitting the received user 
	Lee fails to specifically address to a cloud device; sent by the cloud device.
	Shin discloses to a cloud device (Fig. 1, cloud server 3); sent by the cloud device (Fig. 1, cloud server 3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to a cloud device; sent by the cloud device in order to perform voice recognition as taught by Shin (par. 44).
Regarding claim 5:  Lee in view of Shin satisfies all the elements of claim 4.  Lee further discloses wherein the sending a wake-up message (Such user interactive device 100 may be referred to as an audio response artificial intelligent device, a voice interactive artificial intelligent device, and a GiGA Genie.RTM.. Such user interactive device 100 may an electronic device that i) includes at least one processor, a memory, a microphone, a speaker, and a communication circuit and ii) is capable of performing various operations for listening to speech, recognizing at least one voice command from the speech, recording speech after a certain wakeup word (e.g., initiation word), and transferring the recognized command and the recorded speech to other devices through communication network 600., par. 44) to a master device (Fig. 1, User interactive device 100) specifically comprises:  receiving user voice information (As described, user interactive device 100 may simply receive user speech, transmit the received user 
Regarding claim 13:  Lee in view of Shin satisfy all the elements of claim 4.  Lee further discloses a processor (Fig. 5) and a computer-readable medium for storing program codes (par. 222), which, when executed by the processor (Fig. 5), cause the processor (Fig. 5) to implement the method according to claim 4.
Regarding claim 16:  Lee in view of Shin satisfy all the elements of claim 4.  Arguments analogous to those stated in the rejection of claim 13 are applicable.  A non-transitory computer readable storage medium is inherently taught as evidenced by non-transitory media (par. 22) and various memories stored therein.
Allowable Subject Matter
Claims 2-3, 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664